Citation Nr: 0729733	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  01-03 909	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right leg 
disorder with numbness.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a stomach disorder.

7.  Entitlement to a rating in excess of 10 percent for an 
appendectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to February 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from October 
1999, April 2001, and September 2004 rating decisions by the 
Honolulu RO.

The matters of entitlement to service connection for tinnitus 
and a stomach disorder are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A right knee disorder was not manifested in service, and 
any current right knee disorder is not shown to be related to 
the veteran's service.

2.  A right leg disorder manifested by numbness was not 
manifested in service, and is not currently shown; the 
veteran's complaints of right leg numbness are attributed to 
his back disorder.

3.  A back disorder was not manifested in service; lumbar 
arthritis was not manifested in the first postservice year; 
and the preponderance of the evidence is against a finding 
that the veteran's back disorder is related to his military 
service.  

4.  The veteran did not engage in combat; a verified stressor 
event in service is not shown; and the diagnosis of PTSD in 
the record is not based on a verified stressor event in 
service.
5.  The veteran's appendectomy scar is deep, but does not 
cause limited motion; it does not involve an area exceeding 
12 square inches.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

2.  Service connection for a right leg disability manifested 
by numbness is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).  

3.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

4.  Service connection for PTSD is not warranted.  8 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

5.  A rating in excess of 10 percent for an appendectomy scar 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, 
Codes 7802, 7803, 7804, 7805 (as in effect prior to, and 
from, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

The initial adjudication in the matters of service connection 
for PTSD and an increased rating for an appendectomy scar 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  The veteran has since been advised of 
VA's duties to notify and assist in the development of these 
claims.  A January 2001 letter (prior to the initial decision 
regarding service connection for right knee, right leg, and 
back disabilities) informed the veteran of the evidence and 
information necessary to substantiate the claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  June 2001, 
July 2002, January 2003, March 2004, and June 2006 
correspondence provided additional notice and advised him to 
submit evidence in his possession.  May 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)).
March 2001 and September 2003 statements of the case (SOCs) 
and March 2004, February 2005, June 2006, and March 2007 
supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and also notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the bases for the denial of the claims.  While complete 
notice was not provided prior to the initial adjudication of 
these claims, such defect does not affect the essential 
fairness of the adjudication process.  The veteran has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process.  A March 2007 
SSOC readjudicated these matters after all critical notice 
was given and the veteran had opportunity to respond.  He is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged. 

VA has obtained all pertinent/identified records that could 
be obtained, and all evidence constructively of record has 
been secured.  VA has arranged for the veteran to be 
examined, where indicated (An examination to determine 
whether the veteran has PTSD related to service is not 
indicated because it is not shown that he served in combat or 
was confronted with a verified or verifiable stressor event 
in service).  

II. Service Connection Claims

General Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss, in detail, every item of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss every piece of evidence).  Hence, the Board 
will summarize the relevant evidence, where appropriate, and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to each claim.

a. Right Knee

The veteran asserts that he injured his right knee in service 
loading heavy boxes on trucks.  He states that he never 
sought treatment unless he was in severe pain.  His service 
medical records contain no mention of complaints, findings, 
or diagnosis pertaining to the right knee (which would be 
expected as he has indicated that he did not seek treatment 
in service).  Significantly there were no pertinent 
complaints, findings, or diagnosis on service separation 
examination.

The initial postservice documentation of a right knee problem 
is in a December 2000 VA record which notes the veteran 
requested a brace for his right knee.  In January 2001, he 
again complained of right knee pain.  The impression was that 
the likely etiology for the right knee pain was degenerative 
arthritis.  While the record does not include a report of 
right knee X-rays, the Board has no reason to question this 
diagnosis.  

Because a right knee disorder was not manifested in service 
and arthritis of the knee was not manifested in the first 
postservice year, service connection for a right knee 
disorder on the basis that it became manifest in service and 
persisted, or on a presumptive basis (for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The veteran has not submitted/or identified any competent 
evidence that relates his right knee disability to service.  
Because he is a layperson, his own opinion in this matter is 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Significantly, a lengthy time interval 
between service and the initial postservice clinical notation 
of a disability for which service connection is sought is, of 
itself, a factor against a finding of service connection.  
See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

In light of the foregoing, the preponderance of the evidence 
is against this claim; accordingly, it must be denied.

b. Right Leg Disability with Numbness

The veteran claims that he has a right leg disability 
manifested by numbness that was incurred in service or is due 
to a service connected disability.  His service medical 
records, including his service separation examination report, 
are silent for complaints, findings, or diagnosis pertaining 
to such disability.

The earliest notation of complaints pertaining to a right leg 
disability manifested by numbness are in November 2000, when 
the veteran reported numbness associated with weakness and 
manifested by occasional dragging of the right leg.  The 
physician commented that such symptoms appeared to be related 
to lumbar radiculopathy.  February 2001 electromyelogram 
(EMG) studies of the right leg were interpreted as normal. 

As noted above, a VA physician has attributed the veteran's 
complaints of right leg numbness to lumbar radiculopathy; no 
right leg pathology has ever been found.  The threshold 
question in any claim seeking service connection is whether 
the veteran, in fact, has the disability for which service 
connection is sought.  In the absence of proof of a present 
disability, there is no valid claim [of service connection].  
See Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).  As the 
record does not show any right leg disability entity (i.e., 
underlying leg pathology accounting for the complaints of 
numbness in the leg), it is not shown that the veteran has a 
right leg disability manifested by numbness for which service 
connection could be established.  It is not shown that the 
veteran has the disability for which service connection is 
sought, and it is not necessary for the analysis to proceed 
any further.  

c. Back Disability

The veteran claims he sustained a back injury in service, and 
that he has resulting current low back disability.  

There is no mention of back complaints, findings, or injury 
in the veteran's service medical records; on service 
separation examination his spine was normal on clinical 
evaluation.  

The initial postservice complaints pertaining to the 
veteran's back noted in the record were in February 2001, and 
in March 2001 complaints of backache and an assessment of 
muscle spasms were noted.  An August 2001 x-ray study 
revealed normal disc spaces and moderate sized spurs on L1-
L4.  On October 2001 VA examination, the physician indicated 
that lumbar x-rays revealed unilateral spondylolysis of L5 on 
the left with a little spondylolisthesis and mild 
degenerative joint disease.  The diagnosis was chronic low 
back pain with degenerative joint disease.  

Because a back disorder was not manifested in service and 
lumbar arthritis was not manifested in the first postservice 
year, service connection for a back disorder on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  .

There is no competent (medical) evidence of a nexus between 
the veteran's service and his current low back disorder, and 
there was no clinical notation of a back disability until 
many years postservice.  Once again, a lengthy time interval 
between service and the first documented complaint or 
diagnosis of a disability after service is a factor weighing 
against a finding of service connection for such disability.  
See Maxson, supra.   

Because he is a layperson, the veteran's expressed belief 
that his low back disorder is related to his service is not 
competent evidence.  See Espiritu, supra.  In light of the 
foregoing, the preponderance of the evidence is against this 
claim, and it must be denied.

d. PTSD

To establish service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran's service records do not show that he engaged in 
combat, and it is not alleged otherwise.  Consequently, to 
establish service connection for PTSD, there must be credible 
supporting evidence that an alleged stressor event in service 
on which a diagnosis of PTSD is based actually occurred.  
Here, the only discussion of stressor events during the 
veteran's service is in a discharge summary for his 
hospitalization from January to March 2000; PTSD was not 
diagnosed.  His case manager, the Medical Director, and a 
Program Manager indicated that veteran would not provide 
details when pressed for clarification of stressor events.  
The veteran submitted statements expressing his frustration 
with the treatment he received or lack thereof.  May 2000 
statements from other participants in the program indicate 
that the veteran had difficulty expressing himself, as 
English was not his native language, and that there were 
problems between the veteran and his treatment providers.  
Even though PTSD was not diagnosed at that time and the 
veteran may have been communication problems during the 
hospitalization, other treatment records (March and August 
2000, and December 2005) reflect either a diagnosis of PTSD 
or symptoms consistent with PTSD.  However, where the 
diagnosis of PTSD was noted (an August 2000 VA treatment 
record), there was no references to a stressor event in 
service.  Instead, the stressors noted were the veteran's 
unemployment, failed relationships and marriages, and his 
spousal abuse.

The veteran has submitted several lengthy statements that 
allege stressor events in service.  These stressors are 
summarized as follows: he saw dead and wounded soldiers, some 
with body parts missing; he saw and heard firefights and 
gunfire daily; American soldiers were killed by enemy in a 
village where he spent his evenings and he escaped with the 
help of an elderly local man; he shot at another soldier who 
had beaten up a Vietnamese woman; he drove a Korean soldier 
back to his unit and guards tried to stop him by shooting in 
the air and pointing an M-16 at his face; in 1968, he was 
arrested by MPs after spraying a local bar with bullets; in 
1969, he was wounded in the ankle and was tended to by 
locals; and, in 1970, he accidentally hit a Vietnamese woman 
with his 8-wheeler and saw her blood splattered on the 
windshield.  

Each alleged stressor event is either inconsistent with 
service medical or personnel records; is not described in 
sufficient detail to enable verification; or is of a nature 
incapable verification.  There is no record of his arrest by 
MPs, his MOS does not indicate he was a supply clerk at a 
field hospital as alleged (and in a position to see many dead 
or wounded soldiers), skin evaluation on service separation 
examination did not reveal an ankle scar from being wounded, 
and he did not receive any decorations for combat injury.  
There is no independent corroboration of other alleged 
stressors, and the veteran has not provided sufficient 
information regarding the events to enable verification.

While September 2001 statements from family members describe 
changes in the veteran upon his return from Vietnam and the 
record include a diagnosis of PTSD, the diagnosis of PTSD is 
not based on a verified stressor event in service.  Without a 
verified stressor event in service, a threshold requirement 
for establishing service connection for PTSD is not met (see 
38 C.F.R. § 3.304(f)).  Consequently, service connection for 
PTSD is not warranted.
III. Increased Rating

Factual Background

The veteran underwent an appendectomy in service.  Service 
connection for an appendectomy scar, rated 0 percent, was 
granted in April 1971.  

On September 1999 VA examination, the veteran reported 
persistent reproducible pain every time he used his stomach 
muscles or lifted.  He indicated that the pain could 
sometimes be felt in the entire right lower quadrant of the 
abdomen, and that he wore a wide weight-lifter type belt to 
provide partial relief.  Examination revealed a 10 cm scar in 
the right lower quadrant.  There was a 3 x 3 cm area of 
depression that was depressed approximately 1.5 cm.  There 
was moderate to severe tenderness to palpation over the 
depressed area.  

On October 2001 VA examination, the veteran complained of 
residual deep pain at the surgical incision site that 
radiated to his legs.  He indicated that there was associated 
numbness at the surgical site that radiated into the inguinal 
area.  The scar was 10 cm long with a 2 cm depression in the 
mid portion.  There was exquisite tenderness to palpation of 
the scar;.  

On March 2005 VA examination, the veteran complained of 
chronic right lower quadrant abdominal pain over the scar 
area.  The pain was constant, and that there was severe 
cramping in the area at times, partially relieved by 
stretching the abdomen.  With flare-ups there was a feeling 
of pulling in the area over the scar, and the abdominal wall 
over the scar became hard or stiff and pulsated.  The scar 
was 12 cm long and not wide.  There was a deep area in the 
center but no drainage.  The examiner opined that the 
abdominal pain was most likely due to adhesions.  

Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.
The portion of VA's Rating Schedule pertaining to evaluations 
of skin disorders has been revised.  The amended 38 C.F.R. § 
4.118, (effective August 30, 2002) includes new criteria for 
rating scars (Codes 7800-7804).  Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage, and that a superficial scar is one not associated 
with underlying soft tissue damage.  Code 7801.  From their 
effective date the veteran is entitled to a rating under the 
revised criteria.

The veteran's appendectomy scar is described as deep (at 
least at the center).  Consequently, it is not superficial.  
Consequently, diagnostic codes for rating head, face, or neck 
scars, or superficial scars (7800, 7802, 7803, 7804) do not 
apply.  Code 7805 (as in effect prior to, and from, August 
30, 2002) provides that other scars are to be rated based on 
limitation of function of affected part.  38 C.F.R. § 4.118.

The revised 38 C.F.R. § 4.118 provides that scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  A 20 
percent rating requires involvement of area exceeding 12 
square inches, and higher ratings require greater areas of 
involvement.  Code 7801.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.
Given the governing criteria noted above, to establish 
entitlement to a rating in excess of 10 percent for his 
appendectomy scar, the veteran would have to show either that 
the area of the scar exceeds 12 square inches or that the 
scar produces limitation of function ratable at more that 10 
percent.  

At the outset, it is noteworthy that there is no basis for 
rating the scar based on limitation of function; no 
examination report (or treatment record) has identified any 
functional limitation due to the scar.   Because the 
veteran's appendectomy scar is thin (3 cm at its widest 
section) and no longer than 12 cm long, the dimensions fall 
well short of the requirements (exceeding 12 square inches) 
for the next higher, 20 percent, rating.  In addition 
(particularly as no functional limitation is shown) nothing 
in the record suggests referral for extraschedular 
consideration is indicated.

Consequently, a preponderance of the evidence is against the 
claim for an increased rating for the veteran's appendectomy 
scar, and the claim must be denied.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right leg disorder with numbness is 
denied.

Service connection for a back disorder is denied.

Service connection for PTSD is denied.

A rating in excess of 10 percent for an appendectomy scar is 
denied.


REMAND

In the veteran's May 2001 notice of disagreement (NOD) to the 
RO, he also expressed disagreement with the April 2001 denial 
of service connection for tinnitus.  In an October 2004 
statement, he specifically expressed disagreement with the 
September 2004 denial of service connection for a stomach 
disorder.  No further action was taken by the RO.  Hence, 
these issues must be remanded to the RO for the issuance of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC in 
the matters of service connection for 
tinnitus and a stomach disorder.  The 
veteran should be advised that for the 
Board to have jurisdiction in these 
matter, he must timely file a substantive 
appeal.  If he files a timely substantive 
appeal, these issues must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


